Title: To Thomas Jefferson from William Floyd, 15 March 1800
From: Jefferson, Thomas
To: Floyd, William



Dear Sir
March 15th. 1800.

I am much obliged to you for the pamphlet you Sent me, and have only to regret that there is not a more general circulation of that and Such like publications throughout the United States—as it would have a great tendency to enlighten many honest well meaning persons  who are Deceived and Missled by those who have been employed throughout the United States to represent and missrepresent with a view to Deceive and I am Sorry to see that they have too far Succeeded in their undertaking.
I could wish Some Republican would write us a picture of the times as Relating to america, a true picture would appear so Different from what a great part of the people have been taught to believe, that they would be Surprised to think how they had been Imposed on—(but I had like to have forgotten that we had a Sedition Law in force in our own Country) The Enemies to the Liberties of this Country are Indefatigueable in Carrying their points at all Elections while the republicans have been too inattentive in many parts of the Country—if there is not more pains taken by the republicans to Enlighten the people I fear that our public affairs will go on in the Same line that they have done for Some time past and we Shall Soon find that we have very little Liberty left and as to property there will not be much of that but what will be wanted in the public Treasury to Satisfy that monstrous load of Debt which our Rules are bringing upon our Country (and which in my opinion is all totally unnecessary) unless from experience we Should find as Some have asserted that a National Debt is a National Blessing, if that Should be the Case we Shall be wonderfully Blessed indeed.
from Sir your most Obedt and humble Servt

Wm: Floyd

